Exhibit 10.9(f)

 

AMENDMENT NUMBER SEVEN

to the

Master Loan and Security Agreement

Dated as of July 22, 2003

by and between

AAMES CAPITAL CORPORATION

and

CITIGROUP GLOBAL MARKETS REALTY CORP.

 

This AMENDMENT NUMBER SEVEN is made as of October 31, 2004, by and between AAMES
CAPITAL CORPORATION, having an address at 350 South Grand Avenue, 43rd Floor,
Los Angeles, California 90071 (the “Borrower”) and CITIGROUP GLOBAL MARKETS
REALTY CORP., having an address at 350 Greenwich Street, 4th Floor, New York,
New York 10013 (the “Lender”), to the Master Loan and Security Agreement, dated
as of July 22, 2003, by and between the Borrower and the Lender, as amended (the
“Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Agreement.

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lender agree to amend the Agreement
to increase the Borrower’s Total Indebtedness to Tangible Net Worth, and in
consideration thereof the Lender has determined to modify certain financial
covenants thereunder;

 

WHEREAS, as of the date of this Amendment, the Borrower represents to the Lender
that it is in compliance with all of the representations and warranties and all
of the affirmative and negative covenants set forth in the Agreement and is not
in default under the Agreement; and

 

WHEREAS, the Borrower and the Lender have agreed to amend the Agreement as set
forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1. Section 6.16 of the Agreement is hereby amended by deleting “5.5:1”
in the last line of the first paragraph thereof and replacing it with “6.0:1”.

 

SECTION 2. Section 7.18 of the Agreement is hereby amended by deleting the
reference to “5.5:1” and replacing it with “6.0:1”.

 

SECTION 3. Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Agreement.

 

SECTION 4. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.



--------------------------------------------------------------------------------

SECTION 5. Representations. In order to induce the Lender to execute and deliver
this Amendment Number Seven, the Borrower hereby represents to the Lender that
as of the date hereof, the Borrower is in full compliance with all of the terms
and conditions of the Agreement and no Default or Event of Default has occurred
and is continuing under the Agreement.

 

SECTION 6. Governing Law. This Amendment Number Seven shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Section 5-1401 of the New York General Obligations Law).

 

SECTION 7. Counterparts. This Amendment Number Seven may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Amendment
Number Seven to be executed and delivered by their duly authorized officers as
of the day and year first above written.

 

AAMES CAPITAL CORPORATION

(Borrower)

By:

 

/s/ Jon D. Van Deuren

--------------------------------------------------------------------------------

Name:

 

Jon D. Van Deuren

Title:

 

Senior Vice President, Finance

CITIGROUP GLOBAL MARKETS

REALTY CORP.

(Lender)

By:

 

/s/ A. Randall Appleyard

--------------------------------------------------------------------------------

Name:

 

A. Randall Appleyard

Title:

 

Authorized Agent